At the outset, I am happy to congratulate you, Sir, on your election to the presidency of the General Assembly at its seventy- first session. Allow me to wish you great success in your new function and to thank your predecessor, Mr. Mogens Lykketoft, for his leadership as President of the General Assembly during the seventieth session. I further wish to commend the stewardship of the Secretary-General, Mr. Ban-Ki-moon, and his part in implementing the goals of the Organization.
The situation in my country continues to cause concern throughout the world. The people of Libya appreciate the efforts of all those who have helped and continue to help them get through this very difficult period. After the signing of the Libyan Political Agreement following the Libyan Political Dialogue, which lasted nearly two years, a solution to political disagreements was reached. It established State institutions and the next step to be taken. The agreement is based on the separation of powers. Henceforth, we will spare no effort to implement all the initiatives and peaceful solutions in order to resolve the disagreements.
Every attempt to bring opinions of the various parties closer together — including the ministerial meeting comprising 20 States held this morning — illustrates once again that a political agreement is the only viable solution. We call for follow-up efforts to continue the democratic process and establish stable institutions, so that we can realize the aspirations of the Libyan people, who have been waiting for this outcome since February 2011.
All of us would like to thank neighbouring countries, friendly countries, the League of Arab States, the African Union, the European Union and the United Nations for their support during this difficult time. Despite the fragile situation of my country, the Presidency Council of the Government of National Accord of Libya is sparing no effort to mitigate the suffering of the Libyan people and to create security and stability and ensure national reconciliation.
In order to establish the rule of law and its institutions, it is necessary to find the necessary financial resources in order to reach our goals. We therefore urge all States in possession of Libyan financial assets to facilitate the release of such assets in order to enable the Government to implement its policies.
We reiterate our commitment to strengthening the bonds of friendship and the cooperative relations with our brotherly and friendly States in order to achieve our common objectives. In that regard, we call for the return of diplomatic missions to Tripoli so that they can resume their work, and so that we can discuss and coordinate with them directly in implementing joint programmes and overcoming any corresponding difficulties. We understand the concern over security issues, but we are deeply committed to establishing and implementing programmes that will ensure our country’s security.
My country reaffirms its unconditional condemnation and rejection of terrorism, whatever the manifestations, origin and motives. Terrorism is a global phenomenon that cannot be linked to any particular religion or belief. As we know, terrorist groups such as Da’esh are coming to our country from abroad. They are not only threatening the peace and stability of my country but are bent on exploiting our national resources, so that they can use them to reach other States in the region, Africa, Europe and the rest of the world to satisfy their lust for blood — which has no connection to Islam.
All States must therefore consolidate their efforts to eradicate terrorism, which targets innocent victims and creates economic and social instability, preventing their peoples from achieving their economic and development objectives. Despite our limited resources, we are waging a relentless war to eradicate terrorism. All States have witnessed the courage of our armed forces, the Libyan National Army, and our loyal and brave young men. As demonstrated by the war in which our finest died as martyrs defending our country, our unity enables us to confront any enemy, no matter how perfidious. In that regard, we hope that all States, in particular the members of the Security Council, will lift the arms embargo. And we call for the convening of an international high-level conference under the auspices of the United Nations, so that we can consolidate our efforts to fight terrorism.
With respect to human rights, since 2011 legislators in Libya have adopted a series of laws and decisions aimed at strengthening human rights. The Government of National Accord has reaffirmed its commitment to bolstering and protecting human rights. Nevertheless, difficulties arising out of the current transition period have caused a number of security challenges, which have led to several human rights violations. We hope that our efforts to enforce our laws will be supported by the international community. For our part, we will continue to fight impunity and put an end to all practices that lead to human rights violations. We reaffirm our need to receive technical assistance through mechanisms established by the Human Rights Council.
The flow of migrants is one of the main challenges facing us, with many of them crossing the Mediterranean in the hope of reaching Europe. The situation has had serious economic, social and security repercussions in Libya. It pains us to note that civil wars are the cause of this situation, which has led to the deaths of many innocent people on our beaches. Worse still, terrorist organizations have benefited from this situation in order to enable their members to head towards numerous countries across the globe. We welcome the regional and international efforts made in compliance with the principles of respect for national sovereignty and non-interference in the internal affairs of countries and designed to put an end to this phenomenon. We reaffirm that we favour a security-based approach. The appropriate solution will address the underlying causes of this dangerous migration.
We must all assist the countries of origin by implementing worthwhile development projects with a view to ending poverty and unemployment. We believe that in order to achieve this, the countries of origin, transit and destination must develop and implement strategies for cooperation, with the support of the African Union and the European Union and the encouragement of the international community.
Motivated by its commitment to peace and international security, Libya is participating in international disarmament efforts, especially with respect to weapons of mass destruction. My country, after joining the Organization for the Prohibition of Chemical Weapons, announced that it had reserves of chemical products, which it has now disposed of with the help of inspectors from the organization. We therefore welcome Security Council resolution 2298 (2016), which is designed to support Libya in ensuring the transfer of the remainder of its category 2 chemical weapons. In this endeavour, we commend the help of Denmark and Germany and thank those two countries.
Last year we adopted the 17 Sustainable Development Goals — an ambitious agenda for making economic, social and environmental progress by 2030. The High-level Political Forum on Sustainable Development and its outcome have strengthened our desire to achieve these Goals, upon which we have all agreed. However, words must become actions, and that must be done in an organized and effective way so that we can address the challenges of both today and tomorrow. This means that we are all responsible for supporting poorer countries in their policies and development, particularly those that depend on a single product for their financial resources. We must support them in diversifying their sources of income and in ensuring that their economic institutions reach the necessary level of competence. We must create an environment that is conducive to business.
There is a collective conviction of the need to reform the United Nations, especially the Security Council. The Council in its current form no longer reflects the contemporary realities of the twenty-first century, nor is it capable of addressing all the challenges that threaten international peace and security. We therefore call for a permanent seat on the Security Council, with all the corresponding privileges, to be accorded to the Arab States. In addition, we support the final communiqué of the 2010 Arab Summit in Sirte, and reaffirm the C African position, set out in the Sirte Declaration of 2005, calling for two permanent seats with all corresponding privileges, including the veto. Satisfying this African demand would rectify a history of injustice and exclusion.
Peace in the Middle East will not be possible so long as Israel continues to occupy Palestinian territories, establishing settlements and Judaizing the city of Jerusalem. Israel continues to flout the resolutions of the international community on the rights of the Palestinian people, particularly their right to create an independent State with Jerusalem as its capital. We once again demand that the blockade against the Palestinians be lifted. We call for the protection of the Palestinian people and for the occupying authorities to be obligated to cease all violent actions and all their settlement activities throughout Palestinian territory, including Jerusalem.
The people of Yemen and Syria — our brothers and sisters — have been living for five years now in catastrophic humanitarian conditions owing to the bloody conflicts and their tragic repercussions, which have led to the displacement of innocent citizens. We welcome all efforts to achieve a peaceful solution that will avoid the division and dismantling of these countries and instead fulfil the aspirations of these peoples.
In the light of the responsibility that I have agreed to assume, I wish to conclude by taking this opportunity to affirm my resolve to launch a comprehensive project for national reconciliation for all Libyans — those who live abroad and those who remain in Libya, both in the cities and the countryside, whatever their origin and background, and whatever their political beliefs and intellectual affiliation. I call for reconciliation with those who believe in the establishment of a strong State and a unified army that will defend us from all aggressors. I call for a State that enjoys true sovereignty, where no citizen will be harmed in any way. I call for transitional justice in order to maintain our rights. Libyans, there has been enough destruction and enough bloodshed; let us unite for justice, prosperity and security; let us move towards reconciliation.
